     Case 4:21-cv-05059-TOR    ECF No. 39     filed 04/22/21   PageID.698 Page 1 of 8




 1

 2

 3

 4

 5                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
 6

 7   JOHN DOE 1, JOHN DOE 2, JANE DOE
     1, JANE DOE 2, JANE DOE 3, and all               NO. 4:21-CV-5059-TOR
 8   persons similarly situated,
                                                      ORDER GRANTING MOTION
 9                            Plaintiffs,             TO EXTEND TEMPORARY
                                                      RESTRAINING ORDER
10         v.

11   WASHINGTON STATE DEPARTMENT
     OF CORRECTIONS, and STEPHEN
12   SINCLAIR, Secretary of the Department
     of Corrections, in his official capacity,
13
                              Defendants,
14
            and
15
     BONNEVILLE INTERNATIONAL INC.,
16   a Utah Corporation d.b.a. KIRO RADIO
     97.3 FM; THE MCCLATCHY
17   COMPANY, LLC, a California Limited
     Liability Company d.b.a. THE TACOMA
18   NEWS TRIBUNE; and ANDREA
     KELLY, an individual,
19
                        Interested Parties.
20


      ORDER GRANTING MOTION TO EXTEND TEMPORARY
      RESTRAINING ORDER ~ 1
      Case 4:21-cv-05059-TOR      ECF No. 39    filed 04/22/21   PageID.699 Page 2 of 8




 1         BEFORE THE COURT is Plaintiffs’ Expedited Unopposed Motion to

 2   Extend Temporary Restraining Order (ECF No. 26). This matter was submitted

 3   for consideration without oral argument. The Court has reviewed the record and

 4   files herein, the completed briefing, and is fully informed. For the reasons

 5   discussed below, Plaintiffs’ Expedited Unopposed Motion to Extend Temporary

 6   Restraining Order (ECF No. 26) is GRANTED.

 7                                    BACKGROUND

 8          This case concerns public records requests for information from the

 9   Washington Department of Corrections (DOC) pertaining to the disclosure of

10   incarcerated individuals’ personal information, including any status as transgender,

11   gender non-conforming, and intersex, as well as related information pertaining to

12   sexual history, sexual orientation, sexual victimization, genital anatomy, and

13   mental and physical health. ECF No. 1. On April 8, 2021, Plaintiffs sought a

14   temporary restraining order (“TRO”) enjoining Defendants from releasing such

15   records. ECF No. 6. The Court issued the TRO on April 8, 2021. ECF No. 22.

16   Plaintiffs now seek expedited review to extend the TRO, which is set to expire at

17   midnight on April 22, 2021. ECF No. 26 at 2. Defendants do not oppose the

18   extension. Id. The Interested Parties were also contacted but have not stated a

19   position regarding the extension of the TRO. Id. Pursuant to Local Rule

20   7(i)(2)(C), the Court finds that Plaintiffs have demonstrated good cause for


        ORDER GRANTING MOTION TO EXTEND TEMPORARY
        RESTRAINING ORDER ~ 2
       Case 4:21-cv-05059-TOR      ECF No. 39    filed 04/22/21   PageID.700 Page 3 of 8




 1   expedited review on this unopposed matter.

 2                                      DISCUSSION

 3         Pursuant to Federal Rule of Civil Procedure 65, a district court may grant a

 4   TRO in order to prevent “immediate and irreparable injury.” Fed. R. Civ. P.

 5   65(b)(1)(A). Upon a showing of good cause, a TRO may be extended for a period

 6   of up to 14 days. Fed. R. Civ. P. 65(b)(2). Plaintiffs assert good causes exists to

 7   extend the TRO because Defendants do not oppose the extension and because

 8   Defendants have indicated they will release the requested records absent a court

 9   order preventing the disclosure. ECF No. 26 at 3. Additionally, the hearing on

10   Plaintiff’s Motion for Preliminary Injunction is not set until May 12, 2021, after

11   the expiration of the TRO. Id.

12         As noted in the Court’s prior order, the standard for granting a TRO is

13   “substantially identical” to that for a preliminary injunction. Stuhlbarg Int’l Sales

14   Co., Inc. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). It “is an

15   extraordinary remedy never awarded as of right.” Winter v. Nat. Res. Def. Council,

16   Inc., 555 U.S. 7, 24 (2008). To obtain this relief, a plaintiff must demonstrate: (1)

17   a likelihood of success on the merits; (2) a likelihood of irreparable injury in the

18   absence of preliminary relief; (3) that a balancing of the hardships weighs in

19   plaintiff’s favor; and (4) that a preliminary injunction will advance the public

20   interest. Winter, 555 U.S. at 20; M.R. v. Dreyfus, 697 F.3d 706, 725 (9th Cir.


        ORDER GRANTING MOTION TO EXTEND TEMPORARY
        RESTRAINING ORDER ~ 3
       Case 4:21-cv-05059-TOR         ECF No. 39    filed 04/22/21   PageID.701 Page 4 of 8




 1   2012). Under the Winter test, a plaintiff must satisfy each element for injunctive

 2   relief.

 3             Alternatively, the Ninth Circuit also permits a “sliding scale” approach

 4   under which an injunction may be issued if there are “serious questions going to

 5   the merits” and “the balance of hardships tips sharply in the plaintiff’s favor,”

 6   assuming the plaintiff also satisfies the two other Winter factors. All. for the Wild

 7   Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011) (“[A] stronger showing of

 8   one element may offset a weaker showing of another.”). “[T]he district court ‘is

 9   not bound to decide doubtful and difficult questions of law or disputed questions of

10   fact.’” Int’l Molders’ and Allied Workers’ Local Union No. 164 v. Nelson, 799

11   F.2d 547, 551 (9th Cir. 1986). In the same vein, the court’s factual findings and

12   legal conclusions are “not binding at trial on the merits.” Univ. of Tex. v.

13   Camenisch, 451 U.S. 390, 395 (1981). The moving party bears the burden of

14   persuasion and must make a clear showing of entitlement to relief. Winter, 555

15   U.S. at 22.

16             Nothing has occurred in this case since the issuance of the original TRO.

17   Therefore, the Court’s analysis of the issue remains the same.

18             A. Likelihood of Success on the Merits

19             Plaintiffs argue they are likely to succeed on the merits of the constitutional

20   claims. ECF No. 6 at 3. For purposes of this unopposed motion only, the Court


        ORDER GRANTING MOTION TO EXTEND TEMPORARY
        RESTRAINING ORDER ~ 4
       Case 4:21-cv-05059-TOR      ECF No. 39    filed 04/22/21   PageID.702 Page 5 of 8




 1   finds that Plaintiffs are likely to succeed on their Eighth and Fourteenth

 2   Amendment claims. See Farmer v. Brennan, 511 U.S. 825, 833-835 (1976)

 3   (setting forth standard for Eighth Amendment violation based on failure to prevent

 4   harm); Lopez-Valenzuela v. Arpaio, 770 F.3d 772, 780 (9th Cir. 2014) (setting

 5   forth standard for Fourteenth Amendment violation of substantive due process

 6   regarding fundamental right). The Court will more thoroughly address the merits

 7   on the pending motion for preliminary injunction.

 8         B. Likelihood of Irreparable Injury

 9         Plaintiffs assert that if the records are released “there would be no turning

10   back, and Plaintiffs’ safety and lives would be placed in great peril.” ECF No. 6 at

11   3. “Irreparable harm is traditionally defined as harm for which there is no adequate

12   legal remedy, such as an award of damages.” Arizona Dream Act Coal. v. Brewer,

13   757 F.3d 1053, 1068 (9th Cir. 2014). “[I]ntangible injuries, such as damage to

14   recruitment efforts and goodwill, qualify as irreparable harm.” Rent-A-Car, Inc. v.

15   Canyon Television and Appliance Rental, Inc., 944 F.2d 597, 603 (9th Cir. 1991).

16   Here, Court finds the release of records regarding confidential information relating

17   to sexual identity and physical health constitutes a substantial irreparable injury.

18         C. Balance of the Equities

19         Plaintiffs assert that they will have no remedy at law if the records are

20   released and Defendants will not be prejudiced in any way. ECF No. 6 at 3. The


        ORDER GRANTING MOTION TO EXTEND TEMPORARY
        RESTRAINING ORDER ~ 5
       Case 4:21-cv-05059-TOR       ECF No. 39   filed 04/22/21   PageID.703 Page 6 of 8




 1   Supreme Court has recognized that courts must “balance the competing claims of

 2   injury and must consider the effect on each party of the granting or withholding of

 3   the requested relief.” Amoco Production Co. v. Village of Gambell, AK, 480 U.S.

 4   531, 542 (1987). Courts have found that the maintenance of the “status quo”

 5   relevant to balance of the equities, however, it is not the only consideration. See

 6   Flex-Plan Servs., Inc. v. Evolution1, Inc., No. C13-1986-JCC, 2013 WL 12092543,

 7   at *7 (W.D. Wash. Dec. 31, 2013); Tanner Motor Livery, Ltd. v. Avis, Inc., 316

 8   F.2d 804, 809 (9th Cir. 1963) (“We are not to be understood as stating that the

 9   [status quo] principles are hard and fast rules, to be rigidly applied to every case

10   regardless of its peculiar facts.”). Here, the Court finds that maintaining the status

11   quo is warranted due to the private nature of the records as well as apparent lack of

12   prejudice to Defendants. As such, the Court finds that the balance of the equities

13   sharply tips in Plaintiffs’ favor.

14         D. Public Interest

15         Plaintiffs assert that the public has an interest in keeping confidential records

16   confidential. ECF No. 6 at 3. Additionally, Plaintiffs assert that any public

17   interest in the records is vastly outweighed by the irreparable harm to Plaintiffs.

18   Id. Thus, Plaintiff has shown that the public interest weighs in favor of keeping the

19   records confidential.

20         Finding all the elements have been met for purposes of this motion, the


        ORDER GRANTING MOTION TO EXTEND TEMPORARY
        RESTRAINING ORDER ~ 6
      Case 4:21-cv-05059-TOR      ECF No. 39    filed 04/22/21   PageID.704 Page 7 of 8




 1   Court finds that an extension of the TRO is warranted.

 2   ACCORDINGLY, IT IS HEREBY ORDERED:

 3         1. Plaintiffs’ Expedited Unopposed Motion to Extend Temporary

 4            Restraining Order to Preserve the Status Quo (ECF No. 26) is

 5            GRANTED.

 6         2. Pursuant to Federal Rule of Civil Procedure 65(b)(2), the Temporary

 7            Restraining Order (“TRO”) is issued on April 22, 2021 at 12:40 p.m.

 8         3. Plaintiffs (and the putative class of similarly situated persons) have

 9            demonstrated a privacy interest that will be irreparably injured if

10            confidential records related to their physical and mental health are

11            released to the public. Defendants are RESTRAINED from releasing

12            any records (including names and numbers) concerning or that identify

13            the gender identity, sexual history, sexual orientation, sexual

14            victimization, genital anatomy, mental and physical health, of current and

15            past prisoners, including any records concerning transfer requests,

16            discipline, and reassignment surgery.

17         4. This Order is issued without further notice due to the time-sensitive

18            nature that the records will be released in the absence of this Order.

19         5. This TRO is to be promptly filed in the Clerk’s Office and entered into

20            the record.


        ORDER GRANTING MOTION TO EXTEND TEMPORARY
        RESTRAINING ORDER ~ 7
      Case 4:21-cv-05059-TOR     ECF No. 39    filed 04/22/21   PageID.705 Page 8 of 8




 1         6. Pursuant to Federal Rule of Civil Procedure 65(b)(2), this TRO expires at

 2            midnight May 6, 2021, unless the parties demonstrate good cause to

 3            extend it for a like period or Defendants consent to a longer extension.

 4         7. Pursuant to Federal Rule of Civil Procedure 65(c), no bond is required.

 5         The District Court Executive is directed to enter this Order and furnish

 6   copies to counsel.

 7         DATED April 22, 2021.

 8

 9                                 THOMAS O. RICE
                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20


        ORDER GRANTING MOTION TO EXTEND TEMPORARY
        RESTRAINING ORDER ~ 8
